DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 3-9, 11 and 22 are objected to because of the following informalities:
Claim 1 recites “is unable to rotate with respect the cradle portion” it is suggested to amend to --is unable to rotate with respect to the cradle portion-- in order to fix a grammatical issues.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-9, 11 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-5, 7, 8, 23-26 and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Samuels (US 3,376,582).
Regarding claims 1 and 23, Samuels discloses a beverage dispensing system, comprising: an adaptor 41 comprising a removable self-venting tap 9 (connected thereto being configured to be connected or disconnected via its resilient properties; see figs. 1 and 2, and col. 3, lines 45-47), wherein the tap 9 comprises a handle 28 (connected thereto) for activating the tap 9 (see figs. 1, 2 and 4), and wherein the adaptor 41 is 

Regarding claims 4 and 25, Samuels discloses wherein the base portion (lower support portion of body) and cradle portion (portion of body which receives bottle 12) are integrally formed as a single piece (see figs. 1, 2 and 4). 
	Regarding claims 5 and 26, Samuels discloses wherein the cradle portion further comprises a slot (adjacent ledge 45), and wherein the adaptor 41 further comprises a tab 44 such that the tab 44 and slot engage to support the beverage container 12 within the cradle (see figs. 1 and 2). 
Regarding claim 7, Samuels discloses wherein the beverage container 12 is a bottle (see fig. 4)
Regarding claims 8 and 28, Samuels discloses wherein the adaptor 41 may be coupled to an opening of a beverage container 12 in an upright position in a first loading configuration (see col. 3, lines 51-57), and inverted to be positioned in the cradle portion in a second beverage dispensing configuration (see col. 3, lines 51-57), such that the opening of the beverage container 12 in the second beverage dispensing configuration is inverted (see figs. 1, 2 and 4, and col. 3, lines 51-57). 
Claims 1, 6, 9, 11, 22, 23, 27 and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Giovinazzi (US 4,664,297).
Regarding claim 1, Giovinazzi discloses a beverage dispensing system, comprising: an adaptor 30, 31 comprising a self-venting tap 18 (connected thereto; see figs. 1 and 2), wherein the tap 18 comprises a handle 46 for activating the tap 18 (see 
Regarding claim 23, Giovinazzi further discloses (in addition to the element discussed in the rejection of claim 1 above) wherein the adaptor 30, 31 includes a flange (via cap portion 30 which projects beyond portion 31), wherein the engagement member 17 is further configured to align the flange 30 with a front surface (front surface of wall 12) of the main body (see fig. 1).
Regarding claims 6 and 27, Giovinazzi discloses an air tube 32 configured to be coupled to the self-venting tap 18 such that it may be inserted into a beverage container 
Regarding claims 9 and 29, Giovinazzi discloses the system including a second cradle design constructed in the same manner as the first, i.e. including a second cradle portion, second adaptor and second self-venting tap (see fig. 3).
Regarding claim 11, Giovinazzi discloses the adaptor including an inlet portion (inlet portion of tube 32) to be coupled to the beverage container; and an outlet portion (outlet portion of tube 32) to be coupled to the tap, wherein the inlet portion and the outlet poriton are angled with respect to each other such that the adaptor is configured as a fluid elbow (via portion 34; see fig. 2)
Regarding claim 22, Giovinazzi discloses wherein the self-venting tap 18 is removably coupled to a front side of the adaptor 30, 31 such that the self-venting tap 18 is disposed farther from the cradle portion than the adaptor 30 (see figs. 1 and 2).
Response to Arguments
Applicant's arguments filed 04/28/2021 have been fully considered but they are not persuasive. 
In response to applicant’s argument that Samuels does not disclose “wherein the tap comprises a handle for activating the tap” and “engagement member configured to align the adaptor in the cradle portion such that the adaptor is releasably coupled to the cradle portion and is unable to rotate with respect to the cradle”, it is noted that Samuels discloses wherein the tap 9 comprises a handle 28 (connected thereto) for activating the tap 9 (see figs. 1, 2 and 4), and an engagement member (ledge 45 and adjacent inner portion of wall which receives the flange 44) configured to receive and align the adaptor 
In response to applicant’s argument that Giovinazzi does not disclose “wherein the tap comprises a handle for activating the tap” and “engagement member configured to align the adaptor in the cradle portion such that the adaptor is releasably coupled to the cradle portion and is unable to rotate with respect to the cradle”, it is noted that Giovinazzi discloses wherein the tap 18 comprises a handle 46 for activating the tap 18 (see figs. 1 and 2), and an engagement member 17 configured to receive and align the adaptor 30, 31 (via the connected container neck) in the cradle portion such that the adaptor 30, 31 is releasably coupled to the cradle portion (see fig. 1); and is unable to rotate with respect to the cradle (i.e. via engagement between the container neck and cradle, the adaptor 30, 31 is unable to be rotated in all directions except upward for releasing therefrom the cradle; see fig. 1).
In response to applicant’s argument that neither Samuel nor Giovinazzi  disclose an engagement member that aligns a flange of the adaptor with a front surface, it is noted that Samuels discloses wherein the engagement member 45 is further configured to align the flange 44 with a front surface of the main body (surface of member 45 of the main body, facing and in alignment with the flange 44; see fig. 1); and Giovinazzi discloses wherein the adaptor 30, 31 includes a flange (via cap portion 30 which projects beyond portion 31), wherein the engagement member 17 is further configured .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT K NICHOLS II whose telephone number is (571)270-5312.  The examiner can normally be reached on Monday-Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.K.N/Examiner, Art Unit 3754      
                                                                                                                                                                                                  



/Vishal Pancholi/Primary Examiner, Art Unit 3754